Citation Nr: 0927232	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-11 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard 
from February 1974 to February 1979 and in the U.S. Army from 
August 1980 to July 1987.  The Veteran also served in the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran's case was previously before the Board in June 
2008 at which time the case was remanded.  The case is once 
again before the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims file the Board finds a 
remand is once again necessary before a decision can be made 
on the merits of the claims on appeal.   

The Veteran's case was remanded so that he could be afforded 
VA examinations for the issues on appeal.  Shortly 
thereafter, in September 2008, he failed to report for the 
scheduled VA examinations.  The Veteran submitted a statement 
received at the Huntington, West Virginia RO on January 26, 
2009, and indicated that he had not been notified of any 
medical appointments and that the nearest VAMC was located in 
Tulsa, Oklahoma.

By a letter dated January 30, 2009, the Veteran was notified 
of the date and time of  two VA examinations at the Oklahoma 
City, Oklahoma VA Medical Center (VAMC); however, this letter 
was mailed to an earlier, incorrect address.  The RO also 
sent a letter to the Veteran dated January 30, 2009, and 
indicated that he was scheduled for an examination at the 
Oklahoma City, Oklahoma VAMC.  However, the letter did not 
include the date or time of any examination.  The Veteran was 
requested to submit a response to the letter and include his 
current address, and indicate whether he desired to keep the 
examination scheduled at the Oklahoma City VAMC.  This letter 
was mailed to both the Veteran's current address and an 
incorrect address.  

The Veteran responded to the January 30, 2009, letter from 
the RO and confirmed his correct address and requested that 
his examination at the Oklahoma City VAMC be cancelled.  He 
stated, "Decide my case.  I give up.  Cancel my exam."  
This response was received at the RO on February 12, 2009.

The RO issued a supplemental statement of the case (SSOC) on 
May 19, 2009, and it appears that this was mailed to an 
incorrect address.  However, the Veteran returned an SSOC 
notice response which was received at the RO on June 4, 2009.  
The Veteran again confirmed his current address and indicated 
that there was a VA clinic in Tulsa and Muskogee if he needed 
an examination.  Following the Veteran's response his case 
was returned to the Board.

Because the Veteran has reported never receiving actual 
notice of the date and time of the VA examinations at his 
current address he should once again be scheduled for VA 
examinations.  Moreover, although he indicated that he 
desired for the examinations to be cancelled in the statement 
received on February 12, 2009, in his most recent statement 
received on June 4, 2009, he indicated that he would appear 
for examinations in Tulsa or Muskogee.  Given the Veteran's 
understandable frustration at the time of his earlier 
statement, the Board finds that he should be given another 
opportunity to report for examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to 
undergo a VA examination by a 
medical professional with 
appropriate expertise to determine 
the current diagnoses and etiology 
of the claimed psychiatric disorder 
and any disabilities of the back or 
knees.  Ensure that notice of the 
examination(s) is mailed to the 
Veteran's current address.  For each 
diagnosis, a medical opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that the disability is 
etiologically related to military 
service.  (Consideration should be 
given to the entire record, 
including service treatment records 
which document low back complaints, 
knee complaints, and complaints 
regarding the Veteran's nerves.)  A 
complete rationale for each opinion 
expressed must be provided.  

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination requests.  
If the reports are insufficient, 
they should be returned to the 
examiners for necessary corrective 
action, as appropriate.  

2.  After undertaking any other 
development deemed appropriate, 
readjudicate the issues on appeal.  
If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




